Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Cheng Chiang on 01/31/2022.
The application has been amended as follows: 
Regarding claim 1, lines 23-24 “the rotating shaft unit brings the inner grinding unit to rotate together" has been replaced with -- rotating shaft unit brings the inner grinding unit to rotate 
Regarding claim 13, lines 1-2 “the top of the first supporting seat" has been replaced with – a top of the first supporting seat—
Regarding claim 14, line 2 “the bottom of the first supporting seat" has been replaced with – a bottom of the first supporting seat—
Regarding claim 16, line 4 “the top of the grinding seat" has been replaced with – a
Regarding claim 18, line 4 “the rotating shaft unit brings the powder cleaning unit to rotate together" has been replaced with – the rotating shaft unit brings the powder cleaning unit to rotate 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Sahli (US20160045071A1) nor Pai (US20140312152A1) disclose every single limitation as set forth, nor does the combination of Sahli and Pai teach single limitation of the claim. Specifically, the prior art fails to disclose “a first bearing located above and spaced from the inner grinding unit along an axial direction of the rotating shaft unit and a second bearing located below and spaced from the inner grinding unit along the axial direction of the rotating shaft unit, the first bearing defining a first supporting hole therein, the second bearing defining; and wherein the driving mechanism drives the rotating shaft unit to rotate in the first supporting hole and the 
Claims 3-7, 9-11 and 13-19 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753